Exhibit 99 Synergy Resources Reports Fiscal Fourth Quarter and Year End 2013 Results Full Year Revenues up 85% to Record $46.2 Million, Driving Operating Income up 66% to Record $19.5 Million and Net Income of $0.16 per Diluted Share Company to Host Investor Conference Call Today, November 5, at 11:00 a.m. ET PLATTEVILLE, Colo., Nov. 5, 2013 /Marketwired/ Synergy Resources Corporation (NYSE Mkt: SYRG), a U.S. oil and gas exploration and production company focused on the Denver-Julesburg Basin, reported its fiscal fourth quarter and year end results for the period ended August 31, 2013. Fiscal Fourth Quarter and Year 2013 Financial Highlights as Compared to the Same Year Ago Periods · Revenue increased 117% to $14.7 million in the fourth quarter, and was up 85% to $46.2 million for the full year. · Operating Income increased 95% to $6.7 million in the quarter, and was up 66% to $19.5 million for the full year vs. $11.8 million in fiscal 2012. · Net income was $1.0 million or $0.01 per diluted share in the quarter and $9.6 million or $0.16 per diluted share for the full year as compared to net income of $12.1 million or $0.25 per diluted share in fiscal 2012. Net income in fiscal 2013 includes deferred income tax expense of $6.8 million and an unrealized loss on commodity derivatives of $2.6 million. · Adjusted EBITDA was up 86% to a record $33.8 million in fiscal 2013, representing a 73% return on revenue for the full year (see further discussion about the presentation of adjusted EBITDA in "About Non-GAAP Financial Measures," below). · As of August 31, 2013, the company's cash, equivalents and short term investments totaled $79.5 million, as compared to $19.3 million at August 31, 2012. The current ratio at August 31, 2013 was 2.2 to 1. Operational Highlights · In the fourth quarter, net oil and natural gas production increased 95% to 228,042 barrels of oil equivalent (BOE), as compared to the same year-ago quarter, and averaged2,479 BOE per day versus an average of 1,270 BOE in the year ago quarter. · Brought 27 new operated vertical wells on-line during the year. · Participated in 21 non-operated horizontal wells during the year. · Increased estimated proved reserves to 7 million barrels of oil and 40.7 billion cubic feet of gas, or combined total BOE of 13.8 million. The estimated present value of these reserves before tax and discounted at 10% is $236 million.Total BOE increased 30%, and present value increased by 59%, as compared to the annual reserve report prepared on August 31, 2012. Fiscal Fourth Quarter as Compared to Fiscal Third Quarter Results for the 2013 fiscal fourth quarter improved compared to the third quarter.Revenues were $14.7 million, up from $12.3 million in the third quarter.We attribute the increase in revenues to a combination of higher production and higher commodity prices.Realized oil prices averaged $92.32 per barrel in the fourth quarter versus $83.98 in the third quarter, and the average realized price per mcf for natural gas was $5.06 in Q4 compared to $4.76 in Q3.Operating income for the fourth quarter was $6.7 million, up from $4.9 million in the previous quarter.Net income totaled $1.0 million or $0.01 per diluted share, down from $3.6 million or $0.06 per diluted share in the third quarter.During the fourth quarter, there was a significant change in the value of our commodity hedge position, resulting in non-cash charges for an unrealized loss of $3.0 million, compared to an unrealized gain of $0.5 million during the third quarter.Adjusted EBITDA in the fourth quarter was $10.6 million, up 14% from $9.3 million in the previous quarter. The following table presents certain per unit metrics that compare results of the corresponding quarterly and annual reporting periods: Per Unit Metric Three Months Ended Years Ended August 31, August 31, August 31, August 31, Sales Volumes % Change % Change Oil (Bbls) 73
